On direct examination the testimony of Carl Miller, the alleged purchaser, was positive that he purchased whisky from Guy Foster, the appellant. On cross-examination he admitted that out of court he had claimed that he got the whisky from another party named Rawley, and did not at that time state that he got it from Guy Foster, but that when he learned that he would be prosecuted for transporting whisky, he told the *Page 281 
truth about the matter, namely, that he bought the whisky from Foster.
In his motion for rehearing the appellant insists that the judgment should not stand because of the conflicting statements of the witness Miller. As the facts are understood, they are quite different from those which control the court in Green's case, 252 S.W. Rep. 499, and the other cases to which the appellant refers. In Green's case, supra, the State relied upon the testimony of a single witness who, on motion for new trial, retracted his statement made upon the trial. The court set aside the judgment because of the retraction under oath. In Railsback's case, 280 S.W. Rep. 777, a like ruling was made, as was done in the following cases: Blair v. State, 56 S.W. Rep. 622; Galaviz v. State, 198 S.W. Rep. 946; and Smith v. State, 217 S.W. Rep. 154, in which the State supported a charge of rape by a single witness who, under oath, made directly conflicting testimony touching the corpus delicti. See Duckworth v. State, 57 S.W. Rep. 665.
The facts in the case in hand are not analogous to those controlling the cases to which reference has been made. In the present instance the contradictory statement relied upon was made out of court and not under oath and was repudiated by the testimony of the witness upon the trial. That the witness had made a statement out of court not under oath contradictory of his testimony upon the trial was admissible as impeaching or discrediting his testimony, but we are aware of no precedent for the contention that the unsworn statement of the witness out of court would, as a matter of law, annul his sworn testimony given upon the trial. The jury was the judge of the truth of the statement given upon the trial.
The motion for rehearing is overruled.
Overruled.